Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicant’s reply filed on 10/14/2022
Claims 1 – 13 have been examined; wherein claims 1, 7, and 13 have been amended.
Claims 6 and 12 are objected to as being dependent upon rejected base claims (see section “Allowable Subject Matter”.)
Claims 1 – 5, 7 – 11 and 13 are being finally rejected.

Response to Amendment
Objection for abstract is withdrawn in view of Applicant’s amendments.
35 U.S.C. 101 rejection for claim 13 is withdrawn in view of Applicant’s amendments.

Response to Arguments
Applicants’ arguments with respect to claims 1 and 7 (remark; p. 10: last three full paragraphs) have been considered but are moot in view of the new ground(s) of rejection as necessitated by amendments.
Applicant’s arguments with respect to claims 1 and 7 have been considered but are but are not persuasive.
Regarding amended claim 1, Applicant argues that “On the contrary, in the claimed invention, the neural network 700 just outputs candidate completion networks and the network completion is completed by selecting one of the candidate completion networks from the selection unit 710. In addition, “the selection unit selects one of the candidate complete networks which, based on the connection probability vector, has the highest similarity probability with the inputted target network.”…
Therefore, at least for the reasons discussed above, Applicants respectfully request reconsideration and withdrawal of the anticipation rejection against Claim 1 and claims that depend therefrom.” (Emphasis original. Remark; p. 10: first and second full paragraphs.)
Examiner respectfully disagrees.  Freno also teaches the selection unit selects one of the candidate complete networks which, based on the connection probability vector, has the highest similarity probability with the inputted target network (Freno; pp. 3 – 4: section “3 Our Approach”; …
To put it more formally, let us assume that we are given a graph Gt = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities. We are also given, for each node in the graph Gt, a vector of attributes in Rd. We would like to learn a function (ftrans)
			f : 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d x 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d [Wingdings font/0xE0] 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
 
such that for all triplets of entities x; x+; x_ ∈ Vt with, (x; x+) ∈ Et (candidate complete network) and (x; x_) ∉ Et:
			f (x; x+) > f (x; x_)       (fout)                     (1)
In the same vein, we can also express constraints similar, to a certain extent, to the one of equation (1) for triplets x; x+; x_, where x is connected to x+ through a path of length at most k (candidate complete network), and there is not such a short path to x_. At time t + 1, there will be newly created links, between nodes already present at time t as well as links involving new nodes (unrevealed missing nodes), in the graph Gt+1 = (Vt+1; Et+1), where Vt ⊆ Vt+1 and Et ⊆ Et+1. New nodes will also be provided with a 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f (weight, probability vector, highest similarity probability) in the ranking of pairs of nodes…)  
The link (candidate complete network) having high score f (probability vector, highest similarity probability) is candidate network to be selected.  In other words, Freno still reads onto limitations of claim 1.  Thus, claim 1 and its dependent claims remain rejected.
Claim 7 recites limitations in the same manner as claim 1; therefore, it and its dependent claims also remain rejected.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 13 recites feature “a non-transitory recorded tangible medium”, which is not supported by the specification.

Claim Interpretation	
Claims 1, 2, and 6 recite a network completion device comprising neural network unit and selection unit.  The “neural network unit” and “selection unit” meet 3-prong analysis; therefore, claims 1, 2, and 6 are being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antonino Freno et al. (NPL “Learning to Recommend Links using Graph Structure and Node Content”; hereinafter Freno; IDS filed on 04/28/2021.)

Claim 1
Freno teaches a network completion device comprising: 
a neural network unit configured to receive input of a target network having unrevealed missing nodes, infer connections of the missing nodes by way of a neural network (Freno; p. 2: third – fifth full paragraphs; Our approach deals with these issues by redefining the link prediction task as a link preference problem… Our goal will be to learn a preference score f(x; x’) for every node x to any other node x’—either currently present in the network or to appear in the future (unrevealed node)—indicating their (mutual) affinity given the current network configuration…In order to learn preference scores for all nodes, even those not observed at current time t (unrevealed node), we use both current structure observed in Gt and content information for the nodes…To optimize our objective function and learn the final preference score function f, we use neural networks, which will allow us to perform online optimization by sampling some set of appropriate triplets of nodes in the graph…; and, pp. 3 – 4: section “3 Our Approach”), and output a plurality of candidate complete networks according to various node sequences (Freno; p. 2: third – fifth full paragraphs; …To optimize our objective function and learn the final preference score function f, we use neural networks, which will allow us to perform online optimization by sampling some set of appropriate triplets of nodes in the graph…; 
p. 3: section “3 Our Approach”; …To put it more formally, let us assume that we are given a graph Gt = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities. We are also given, for each node in the graph Gt, a vector of attributes in 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d…
In the same vein, we can also express constraints similar, to a certain extent, to the one of equation (1) for triplets x; x+; x_, where x is connected to x+ through a path of length at most k, and there is not such a short path to x_. At time t + 1, there will be newly created links, between nodes already present at time t as well as links involving new nodes (unrevealed missing nodes), in the graph Gt+1 = (Vt+1; Et+1), where Vt ⊆ Vt+1 and Et ⊆ Et+1. New nodes will also be provided with a 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f in the ranking of pairs of nodes), there are plurality of links which link new nodes to existing nodes [Wingdings font/0xE0] plurality of candidate networks.  Only links, that have high scores, are retained; and
a selection unit configured to select one of the plurality of candidate complete networks outputted by the neural network unit (Freno; p. 2: third – fifth full paragraphs; …To optimize our objective function and learn the final preference score function f, we use neural networks, which will allow us to perform online optimization by sampling some set of appropriate triplets of nodes in the graph…; 
p. 3: section “3 Our Approach”; …To put it more formally, let us assume that we are given a graph Gt = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities. We are also given, for each node in the graph Gt, a vector of attributes in 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d…
In the same vein, we can also express constraints similar, to a certain extent, to the one of equation (1) for triplets x; x+; x_, where x is connected to x+ through a path of length at most k, and there is not such a short path to x_. At time t + 1, there will be newly created links, between nodes already present at time t as well as links involving new nodes (unrevealed missing nodes), in the graph Gt+1 = (Vt+1; Et+1), where Vt ⊆ Vt+1 and Et ⊆ Et+1. New nodes will also be provided with a 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f in the ranking of pairs of nodes), there are plurality of links which link new nodes to existing nodes [Wingdings font/0xE0] plurality of candidate networks.  Only links, that have high scores, are retained [Wingdings font/0xE0] candidate networks are selected, 
wherein the neural network unit outputs the plurality of candidate complete networks by using weights of a graph-generating neural network (Freno; pp. 3 – 4: section “3 Our Approach”; …To put it more formally, let us assume that we are given a graph Gt = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities…
… At time t + 1, there will be newly created links, between nodes already present at time t as well as links involving new nodes (unrevealed missing nodes), in the graph Gt+1 = (Vt+1; Et+1), where Vt ⊆ Vt+1 and Et ⊆ Et+1. New nodes will also be provided with a 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f (weight) in the ranking of pairs of nodes), the graph-generating neural network having learned a graph structure of reference networks and the target network having the same attributest = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities…
… At time t + 1, there will be newly created links, between nodes already present at time t as well as links involving new nodes (unrevealed missing nodes), in the graph Gt+1 = (Vt+1; Et+1), where Vt ⊆ Vt+1 and Et ⊆ Et+1. New nodes will also be provided with a 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f (weight) in the ranking of pairs of nodes), graph Gt+1 is derived from graph Gt [Wingdings font/0xE0] reference network and target network have similar attributes, and 
the selection unit uses a connection probability vector obtained from the learned graph-generating neural network to select a candidate complete network probabilistically having a structure closest to that of the target network based on the connection probability vector (Freno; pp. 3 – 4: section “3 Our Approach”; …To put it more formally, let us assume that we are given a graph Gt = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities…
… At time t + 1, there will be newly created links, between nodes already present at time t as well as links involving new nodes (unrevealed missing nodes), in the graph Gt+1 = (Vt+1; Et+1), where Vt ⊆ Vt+1 and Et ⊆ Et+1. New nodes will also be provided with a 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f (weight, probability vector) in the ranking of pairs of nodes…), and said step (b) selects one of the candidate complete networks which, based on the connection probability vector, has the highest similarity probability with the inputted target network (Freno; pp. 3 – 4: section “3 Our Approach”; …To put it more formally, let us assume that we are given a graph Gt = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities…
… At time t + 1, there will be newly created links, between nodes already present at time t as well as links involving new nodes (unrevealed missing nodes), in the graph Gt+1 = (Vt+1; Et+1), where Vt ⊆ Vt+1 and Et ⊆ Et+1. New nodes will also be provided with a 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f (weight, probability vector, highest similarity probability) in the ranking of pairs of nodes…)

Claim 2
Freno also teaches sequence information is inputted to the neural network unit, the sequence information configuring an arbitrary sequence for observable nodes and missing nodes requiring inferring in the target network (Freno; p. 2: second full paragraph – fifth full paragraph; … In order to learn preference scores for all nodes, even those not observed at current time t, we use both current structure observed in Gt and content information for the nodes. We suppose that every node x (present or future (missing)) has an associated feature vector x ∈ 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. … we use neural networks, which will allow us to perform online optimization by sampling some set of appropriate triplets of nodes in the graph…), and the neural network unit outputs the candidate complete networks according to the sequence information (Freno; p. 3: section “3 Our Approach”; 
…To put it more formally, let us assume that we are given a graph Gt = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities. We are also given, for each node in the graph Gt, a vector of attributes in 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d…
In the same vein, we can also express constraints similar, to a certain extent, to the one of equation (1) for triplets x; x+; x_, where x is connected to x+ through a path of length at most k, and there is not such a short path to x_. At time t + 1, there will be newly created links, between nodes already present at time t as well as links involving new nodes (unrevealed missing nodes), in the graph Gt+1 = (Vt+1; Et+1), where Vt ⊆ Vt+1 and Et ⊆ Et+1. New nodes will also be provided with a 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f in the ranking of pairs of nodes), there are plurality of links which link new nodes to existing nodes [Wingdings font/0xE0] plurality of candidate networks.

Claim 3
Freno also teaches the learned graph-generating neural network configures the weights by learning a function (ftrans) related to a topology of the reference networks and a function (fout) related to a connection probability (Freno; p. 3: section “3 Our Approach”; …
To put it more formally, let us assume that we are given a graph Gt = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities. We are also given, for each node in the graph Gt, a vector of attributes in Rd. We would like to learn a function (ftrans)
			f : 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d x 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d [Wingdings font/0xE0] 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
 
such that for all triplets of entities x; x+; x_ ∈ Vt with, (x; x+) ∈ Et and (x; x_) ∉ Et:
			f (x; x+) > f (x; x_)       (fout)                     (1)
…The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f (fout) in the ranking of pairs of nodes)

Claim 4
Freno also teaches the learned graph-generating neural network generates a graph by using the function related to the topology of the reference networks and the function related to the connection probability to sequentially paint nodes (Freno; p. 3: section “3 Our Approach”; 
…To put it more formally, let us assume that we are given a graph Gt = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities. We are also given, for each node in the graph Gt, a vector of attributes in 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d…
In the same vein, we can also express constraints similar, to a certain extent, to the one of equation (1) for triplets x; x+; x_, where x is connected to x+ through a path of length at most k, and there is not such a short path to x_. At time t + 1, there will be newly created links, between nodes already present at time t as well as links involving new nodes (unrevealed missing nodes), in the graph Gt+1 = (Vt+1; Et+1), where Vt ⊆ Vt+1 and Et ⊆ Et+1. New nodes will also be provided with a 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f in the ranking of pairs of nodes), there are plurality of links which link new nodes to existing nodes [Wingdings font/0xE0] plurality of candidate networks.

Claim 5
Freno also teaches the connection probability vector includes probability information related to connections of a graph topology generated by way of the graph-generating neural network (Freno; pp. 3 – 4: section “3 Our Approach”; …To put it more formally, let us assume that we are given a graph Gt = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities…
… At time t + 1, there will be newly created links, between nodes already present at time t as well as links involving new nodes (unrevealed missing nodes), in the graph Gt+1 = (Vt+1; Et+1), where Vt ⊆ Vt+1 and Et ⊆ Et+1. New nodes will also be provided with a 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f (weight, probability vector) in the ranking of pairs of nodes…)

Claim 7
This is a method version of the rejected network completion device version in claim 1; therefore, it is rejected for the same reasons.

Claim 8
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 9
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 10
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 11
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 13
Freno inherently teaches a non-transitory recorded tangible medium having recorded thereon and tangibly embodying a program readable by a digital data processing device, the program configured to execute the network completion method of claim 7 (Freno; p. 2: third – fifth full paragraphs; … Our goal will be to learn a preference score f(x; x’) for every node x to any other node x’—either currently present in the network or to appear in the future—indicating their (mutual) affinity given the current network configuration…In order to learn preference scores for all nodes, even those not observed at current time t, we use both current structure observed in Gt and content information for the nodes…To optimize our objective function and learn the final preference score function f, we use neural networks, which will allow us to perform online optimization by sampling some set of appropriate triplets of nodes in the graph…) The learning process is inherently performed by a computer; therefore, Freno inherently discloses a non-transitory recorded tangible medium.

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naseri et al. (Patent No. US 10,693,739 B1): a device generates a network graph representation of the telecommunications network based on the incomplete geospatial coordinate data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194